                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

HEATHER P. HOGROBROOKS HARRIS,            )
                                          )
     Plaintiff,                           )
                                          )
v.                                        )           No. 2:18-cv-2571-JTF-cgc
                                          )
                                          )
BRYON R. LANE,                            )
MARTI GERARDI, PROBATE                    )
PARALEGAL INC., and PAUL ELISSIRY,        )
                                          )
     Defendants.                          )
______________________________________________________________________________

                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
       REPORTS AND RECOMMENDATIONS AND GRANTING DEFENDANTS’
        MOTIONS TO DISMISS, ECF NOS. 12 & 15, FOR LACK OF PERSONAL
                                 JURISDICTION
______________________________________________________________________________

       Before the Court is Defendants Paul Elissiry and Estate Research Associates’ Motion to

Dismiss for Lack of Personal Jurisdiction, Insufficient Service of Process and Failure to State a

Claim that was filed on September 13, 2018. (ECF No. 12.) On September 18, 2018, Plaintiff

filed a response to which Defendant filed a reply on October 1, 2018. (ECF Nos. 13 & 14.) On

October 5, 2018, Defendants Byron R. Lane and Lane Law Group, Inc. (collectively “Lane”) and

Defendants Marti Gerardi and Probate Paralegal, Inc. (collectively “Gerardi’) filed a Motion for

Judgment on the Pleadings. (ECF No. 15.) On October 10, 2018, Plaintiff filed a Response to

the Motion to which Defendants filed a Reply on October 16, 2018. (ECF Nos. 24-26.) The

motions were referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1). On December

31, 2018, the Magistrate Judge issued two Reports and Recommendations, one of which

                                               1
recommended that the Court grant Elissiry’s Motion to Dismiss for Lack of Personal Jurisdiction

and the other recommending that the Court construe Lane and Gerardi’s Motion for Judgment on

the Pleadings as a Motion to Dismiss pursuant to Rule 12(b)(2) that should also be granted.

(ECF Nos. 27 & 28.) On January 8, 2019, Plaintiff Hogrobrooks filed an objection to both of

the Magistrate Judge’s reports and recommendations to which Defendants filed a response.

(ECF Nos. 29 & 30.) On January 22, 2019, Plaintiff filed a reply to Defendants’ Response.

(ECF No. 31.) On January 28, 2019, Plaintiff filed a Supplemental Reply to Defendants’

Response. (ECF No. 33.)

       For the reasons below, the Court adopts the Magistrate Judge’s reports and

recommendations and orders the case Dismissed with Prejudice.

                             II. LEGAL STANDARD

      Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” See e.g. Baker v.

Peterson, 67 Fed. App’x. 308, 311, 2003 WL 21321184 (6th Cir. 2003) and Fed. R. Civ. P.

72(a). A United States District Judge may refer certain dispositive pretrial motions to a United

States Magistrate Judge for submission of proposed findings of fact and conclusions of law,

pursuant to 28 U.S.C. § 636(b)(1)(B) and (C); Brown v. Wesley Quaker Maid, Inc., 771 F.2d

952, 957 (6th Cir. 1985). The District Court Judge may accept, reject, or modify in whole or in

part, the Magistrate Judge’s proposed findings and recommendations. While most actions by a

Magistrate Judge are reviewed for clear error, dispositive recommendations to the District Court

Judge are reviewed de novo. See Thomas v. Arn, 474 U.S. 140, 141-42 (1985). Any party who




                                               2
disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

                              III. FACTUAL HISTORY

       The Magistrate Judge’s reports and recommendations offer proposed findings of fact.

(ECF Nos. 27, 2-4 & 28, 2-4.) In summary, this case involves a dispute over real property

located at 6804 South Hoover Street, in Los Angeles, California that was owned by Decedent

Thelma Hogrobrooks. Plaintiff’s mother, Holly Hogrobrooks, and Thelma Hogrobrooks were

paternal first cousins, once removed. Thelma Hogrobrooks passed intestate and Defendant Marti

Gerardi of Probate Paralegals Incorporated (“PPI”) was appointed as Administrator of her estate

while Byron Lane (“Lane”), of the Lane Law Group, Inc. (“Lane Law’) served as Gerardi’s legal

counsel. Sometime after Thelma Hogrobrooks’ death, it was discovered by Estate Research

Associates, Inc. (“ERA”) that the California property had been seized by adverse possession

pursuant to a criminal operation under the direction of Jesus and Sophia Aguayo. Subsequently,

ERA located Holly Hogrobrooks, Plaintiff’s mother, and eight other paternal heirs and

successors of the decedent who thereafter assigned their interests in the California property over

to ERA. As a result, Gerardi initiated legal proceedings in California in order to cancel the

fraudulent instrument executed by the Aguayos, and to remove the cloud of title to the real

property. (ECF No. 12-5.) Plaintiff’s mother, Holly Hogrobrooks died in 2016, leaving Plaintiff

as her sole successor and Plaintiff implemented this action in order to claim an interest in Thelma

Hogrobrooks’ estate.

       Plaintiff’s objections along with her reply to Defendants’ responses, ECF No. 31, do not

assert a specific objection to any of the Magistrate Judge’s proposed findings of fact.


                                                3
Accordingly, the Court fully adopts the Magistrate Judge’s proposed findings of fact as the

factual summary of this case.

                                      IV. ANALYSIS

   1. Lack of Personal Jurisdiction, Insufficient Service & Failure to State a Claim

       The Magistrate Judge recommends that Plaintiff’s complaint should be dismissed against

Defendant Paul Elissiry (“Elissiry”) of Estate Research Associates, Inc. (“ERA”) for lack of

specific personal jurisdiction pursuant to Fed. R. Civ. P. 12(b). The Magistrate Judge determined

that (1) Elissiry had not availed himself of the privilege of acting in the state; (2) the cause of

action did not arise from defendant’s activities within the state of Tennessee; and (3) there were

no consequences having a substantial connection to the forum to make the exercise of

jurisdiction over Elissiry reasonable. See Brideport Music, Inc. v. Still N The Water Pub., 327

F.3d 472, 477 (6th Cir. 2003). Referring to Elissiry’s affidavit and Plaintiff’s exhibits, the

Magistrate Judge concluded there was no evidence that Elissiry had direct, continuous or

systematic contacts with the state of Tennessee. (ECF No. 27, 4-10.)

       Plaintiff objects to the report and recommendation, asserting that Defendants’

transmission and receipt of documents to and from the state of Tennessee was sufficient to

establish personal jurisdiction over Elissiry. She also contends that Elissiry’s relationship with

her mother and her distant relative Holly Hogrobrooks resulted in Plaintiff suffering negative

consequences in Tennessee. (ECF No. 29, 2-3.) Finally, Plaintiff maintains that Defendant’s

business contacts and misrepresentations to Plaintiff and her family comprised violations of

Texas Occupation Code and California law.           (ECF No. 31, 2-3.) These arguments do not

demonstrate that the undersigned Court has personal jurisdiction over Defendant Paul Elissiary


                                                4
or Estate Research Associates, Inc.

       Elissiry avers that he is a California resident who has never had any personal contacts

with the state of Tennessee. ERA’s principal place of business is located in the state of California

and it does not transact any business in Tennessee. Elissiry also states that Plaintiff has never

been a client of ERA. (ECF Nos. 9, 12-1 & 12-2.) Elissiry asserts that he, along with the other

Defendants, Lane and Gerardi, worked to clear the title of the real property in California

following the death of Plaintiff’s mother Thelma Hogrobrooks, “the Hogrobrooks Estate.” (ECF

Nos. 12-1, 1-4, 12-5 & 12-6.) Upon de novo review, all of the underlying matters in this dispute

arose out of the state of California. The property within the “Hogrobrooks estate” is located in

California, the administration of the decedent’s estate was adjudicated and settled in the

California Superior Court and all of the Defendants are California residents.

       Accordingly, Plaintiff’s objections to the Magistrate Judge’s recommendation to grant

dismissal of claims against Elissiry and ERA are Overruled.

       2) Dismissal For Lack of Jurisdiction Over Lane and Gerardi pursuant to Rule 12(b)(2)

   Lane and Gerardi filed a Motion for Judgment on the Pleadings under Fed. R. Civ. P. 12(c).

(ECF No. 15). The Magistrate Judge determined that although the parties submitted affidavits

and other evidence outside of the pleadings for the Court’s consideration, the Rule 12(c) motion

need not be converted into a Rule 56 summary judgment motion based on the grounds for which

relief is sought, dismissal for lack of jurisdiction. (ECF No. 16, 4-5.) Therefore, the Magistrate

Judge first recommends that the motion be construed as a motion to dismiss under Rule 12(b)(2).

(ECF No. 28, 4-5). After considering the three-part test to determine if the exercise of

jurisdiction comports with due process in this case, the Magistrate Judge concluded that general


                                                 5
personal jurisdiction does not exist over Lane and Gerardi because neither had continuous and

ongoing contacts with Tennessee. Bridgeport Music, Inc. v. Still N The Water Pub, 327 F.3d

472, 477 (6th Cir. 2003). She also concluded that specific personal jurisdiction does not exist

because there is no evidence that these Defendants purposefully availed themselves of the

privilege of doing business in Tennessee.      The Magistrate Judge found that Hogrobrooks’

objections did not refute the Defendants’ affidavits and offer any new substantive arguments.

(ECF No. 28, 5-9.) The Court agrees.

     In her objections, Plaintiff merely reasserts that the Defendants’ motion to dismiss should

be denied because the Defendants solicited clients in Texas and Tennessee regarding probate

matters in California; that Plaintiff is disadvantaged in litigating her claims against experienced

attorneys; and the financial hardships of bringing the action in California compared to a less

expensive forum of Tennessee. Plaintiff also acknowledged “her willingness to transfer this

matter to the Southern District of Texas.” (ECF No. 24, 2-7). In her reply, Plaintiff adds that

Defendants had contacts with the state of Tennessee to secure documents regarding the property

at issue and providing a basis for jurisdiction in this case. Plaintiff’s objections in response to

the report and recommendation are vague and conclusory.

    Upon de novo review, the Court finds that the Magistrate Judge properly determined that

personal jurisdiction over these Defendants does not exist. As noted by the Magistrate Judge,

attorney Byron R. Lane is a licensed attorney in the state of California, his law practice Lane

Law Group is a California corporation, and he was counselor for the administrator of the estate

of Thelma Hogrobrooks, Plaintiff’s mother in Los Angeles Superior Court, Case No. BP103138.

(ECF No. 16, 2.) Lane states in his declaration that he has never represented Plaintiff nor


                                                6
practiced law in the state of Tennessee. (ECF No. 16-1.) Similarly, Marti Gerardi worked as

administrator of the estate and he and Lane reportedly worked for ten years to remove the cloud

on the real property and to reach a final disbursement of the estate. (ECF No. 16.) Gerardi

stated in his declaration that he is resident of California, that Probate Paralegal is a California

corporation and that he does not conduct any business in Tennessee. (ECF No. 16-2.) As noted

above, the property at issue is located in California, the probate petition was filed in California,

and all of the defendants are California residents without any minimum or continuous and

systematic contacts with this state. Bridgeport, 327 F.3d at 477. Plaintiff has not offered any

affidavits or evidence that contradict these assertions. Flake v. Schrader-Bridgeport, Int’l, Inc.,

538 F. App’x 604, 616-17 (6th Cir. 2013) (a plaintiff may not rest upon allegations in its

pleadings with a motion to dismiss is supported by affidavits.)           Accordingly, Plaintiff’s

objections are overruled and the report and recommendation to grant Lane and Gerardi’s motion

to dismiss is Granted.

                                      CONCLUSION

       Upon a de novo review of the pro se complaint, the Magistrate Judge’s reports and

recommendations, ECF Nos. 27 & 28, and the objections thereto, ECF No. 24, the Court adopts

the Magistrate Judge’s reports and recommendations in their entirety. Accordingly, the Court

Grants the Defendants’ Motions to Dismiss, ECF Nos. 12 & 15, and dismisses the case with

prejudice.

             IT IS SO ORDERED on this 30th day of January, 2019.


                                                      s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE

                                                 7
